                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-MC-039-RJC-DCK

                UNITED STATES OF AMERICA,                           )
                                                                    )
                                Plaintiff,                          )
                                                                    )
                    v.                                              )       ORDER
                                                                    )
                APPROXIMATELY $178,582 IN FUNDS,                    )
                                                                    )
                                Defendant.                          )
                                                                    )

                         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Unopposed Motion For

              Extension Of Time To File Forfeiture Complaint” (Document No. 1) filed February 28, 2020. This

              motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

              immediate review is appropriate. Having carefully considered the motion and the record, the

              undersigned will grant the motion.

                         IT IS, THEREFORE, ORDERED that Plaintiff’s “Unopposed Motion For Extension Of

              Time To File Forfeiture Complaint” (Document No. 1) is GRANTED.

                         IT IS FURTHER ORDERED that Plaintiff shall have until June 2, 2020 to file its

              Forfeiture Complaint in this matter. Further extensions of this deadline are unlikely.




Signed: March 3, 2020
